Citation Nr: 1003761	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from August 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  For the rating period on appeal, the appellant's right 
ear hearing loss disability has been clinically shown to be 
manifested at Level I hearing.

2.  For the rating period on appeal, the appellant's left ear 
hearing loss disability has been clinically shown to be 
manifested at Level I hearing.     


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.1, 4.2, 4.3, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for a 
compensable evaluation for bilateral hearing loss.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

In this case, the veteran is appealing the initial rating 
assignment as to his bilateral hearing loss disability.  As 
the August 2006 rating decision granted the veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2006 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. § 
3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 493.  As 
a consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hearing loss 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
had assigned. Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records are in 
the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
July 2006 and June 2008.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2006 
and June 2008 VA examination reports are thorough.  

The Board concludes the VA examinations are adequate upon 
which to base a decision.  During the course of the appeal, 
Compensation and Pension (C&P) hearing examination worksheets 
were revised to include a discussion of the effect of the 
appellant's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2009).  In this case, the VA examination reports note merely 
general complaints, such as difficulty hearing in background 
noise and trouble monitoring the appropriate volume of his 
voice.  However, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) noted the worksheet revisions, but also noted 
that even if an audiologist's description of the functional 
effects of the appellant's hearing disability was somehow 
defective, the appellant bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  The 
appellant has not alleged any prejudice caused by a 
deficiency in the examinations here.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Bilateral Hearing Loss Rating

An August 2006 rating decision granted the appellant service 
connection for a bilateral hearing loss disability with an 
evaluation of 0 percent effective January 31, 2006.  The 
appellant contends that he should have a compensable 
evaluation for the bilateral hearing loss disability.  For 
the reasons that follow, the Board concludes that the 
appellant is not entitled to a compensable evaluation for a 
bilateral ear hearing loss disability throughout the rating 
period on appeal.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).

In addition, 38 C.F.R. § 4.86 (2009) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) and (b).

The pertinent competent clinical evidence of record consists 
of VA audiological examinations conducted in June 2008 and 
July 2006.  

The July 2006 examination report revealed the relevant pure 
tone thresholds, in decibels, as follows:







HERTZ




1000
2000
3000
4000
RIGHT

10
10
30
80
LEFT

5
5
55
65

On the basis of the numbers shown above, the appellant's 
puretone threshold average for the right ear was recorded as 
32.5 decibels.  His puretone threshold average for the left 
ear was recorded as 32.5 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 100 percent in the left ear.  The VA examiner 
noted that the audiologic test revealed normal hearing 
through 2000 Hertz with a mild to severe hearing loss at 
3000-8000 Hertz in the right ear, and normal hearing in the 
left ear through 2000 Hertz, with a moderately-severe hearing 
loss at 3000-8000 Hertz.  Speech discrimination ability was 
excellent bilaterally.  The VA audiological examination 
report indicated the appellant's right ear hearing loss was 
normal to severe, while his left ear hearing loss was normal 
to moderately severe.

The June 2008 examination report revealed the relevant pure 
tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
45
95
LEFT

5
5
55
70

On the basis of the numbers shown above, the appellant's 
puretone threshold average for the right ear was recorded as 
41.25 decibels.  His puretone threshold average for the left 
ear was recorded as 33.75 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.  The VA examiner 
noted that the audiological test revealed bilateral high 
frequency sensorineural hearing loss, the right greater than 
the left, with good 


speech discrimination ability.  The VA audiological 
examination report indicated the appellant's right ear 
hearing loss was normal to profound, while his left ear 
hearing loss was normal to severe.

The appellant has submitted March 2007 and March 2008 private 
hearing test reports.  An examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  The March 2007 and March 2008 
hearing tests did not include a controlled speech 
discrimination test.  Therefore, the tests cannot be used as 
an examination for hearing impairment for purposes of 
determining whether the appellant is entitled to a 
compensable evaluation.  Nevertheless, the puretone 
audiometry test results in the March 2007 and March 2008 
reports are similar to the July 2006 and June 2008 VA 
examination puretone audiometry test results.       

The March 2007 private hearing test report revealed the 
relevant pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

0
0
25
75
LEFT

5
0
50
60

On the basis of the numbers shown above, the appellant's 
puretone threshold average for the right ear was 25 decibels.  
His puretone threshold average for the left ear was 28.75 
decibels.  

The March 2008 private hearing test report revealed the 
relevant pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
40
90
LEFT

5
5
60
70

On the basis of the numbers shown above, the appellant's 
puretone threshold average for the right ear was 38.75 
decibels.  His puretone threshold average for the left ear 
was 35 decibels.  Thus, the March 2007 and March 2008 private 
hearing test puretone threshold averages are similar to the 
averages reported in the July 2006 and June 2008 VA 
audiometric examination reports.  The Board has considered 
whether provisions of 38 C.F.R. § 4.86 apply to the private 
hearing test results, but the provisions are not applicable.

Based on the June 2008 VA audiometric examination report, the 
appellant's puretone threshold average for the right ear was 
41.25 decibels and his speech recognition ability was 92 
percent, therefore the appellant's right ear hearing loss is 
assigned a designation of Level I under Table VI of 38 C.F.R. 
§ 4.85.  Since the appellant's puretone threshold average for 
the left ear was 33.75 decibels and his speech recognition 
ability was 92 percent, the appellant's left ear hearing loss 
is assigned a designation of Level I under Table VI.  The 
Board has also considered the provisions of 38 C.F.R. § 4.86, 
but these provisions do not apply here.  Since the July 2006 
examination indicated a lower puretone threshold average in 
both ears and a higher speech recognition ability percentage 
than the July 2006 examination, the appellant would also be 
assigned a Level I designation in both ears based on the July 
2006 examination results.  Applying these results to Table 
VII, the designations of Level I and Level I intersect at a 
disability level of 0 percent.  Therefore, based on the June 
2008 audiometric examination report, the Board finds the 
appellant is not entitled to a compensable evaluation for the 
bilateral hearing loss disability. 

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's bilateral 
hearing loss disability is not inadequate.  The appellant has 
not reported significant treatment, hospitalization or 
symptoms unaccounted for by the ratings schedule.  There is 
no evidence that hearing loss has had an effect on 
employment.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  He 
does not have any symptoms from the service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting staged 
evaluations.  Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the results of the June 2008 VA audiological exam, 
the Board finds that the appellant is not entitled to an 
initial compensable rating for the service-connected 
bilateral hearing loss disability.  The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.

____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


